DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/06/2022 has been entered.  Claims 1-20 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 09/06/2022.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: claims 1-14, drawn to a lower-body garment comprising a knit blank, classified in A41D 1/06, 1/089; A41B 9/00, 9/12;
Group 2: claims 15-20, drawn to claims 15-20, directed to a method of knitting a blank and forming a lower-body garment from the knit blank, classified in D04B 1/22, 1/24, 1/243. 
The inventions are independent or distinct, each from the other because:
Groups 1 and 2 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the lower-body garment of Group 1 can be made by cutting a blank from a pre-knitted fabric.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification. The amended method claims 15-20 have significantly changed the scope and distinct from the original method claims 15-20 as well as the product claims 1-14. See the above identified different classifications;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Andrew O'Brien on 9/20/2022, a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the instant application recites a phrase "Aspects herein are directed to" which can be implied.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "wherein a course of the one-piece knit textile is aligned with the first part of the seam and the second part of the seam" as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein a course of the one-piece knit textile extends along the upper part of the first back seam edge" and "wherein the course of the one-piece knit textile extends along the lower part of the first back seam edge";
In claim 8, there is no antecedent basis in the specification for "wherein a course of the one-piece knit textile is aligned with the first part of the seam and the second part of the seam".
Claim Objections
Claim 13 is objected to because of the following informalities:
In claim 13, line 2, "the third part" appears to read "the second part".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 8 recites the limitation "wherein a course of the one-piece knit textile is aligned with the first part of the seam and the second part of the seam".  However, the original disclosure fails to set forth such a feature.  The specification discusses the shape of the seam in para. 0060 to be an inverted Y-shape as is also shown in Fig. 9.  The disclosure fails to set forth any course aligned with the curved Y-shape seam.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter. 
Claims 9-14 each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the first plurality of stitches", which renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 depends from claim 8; and none of claims 8 and 12 has set forth a first plurality of stitches.  For examination purposes, the limitation has been construed to be "a plurality of stitches".
Claim 12 recites the limitation "that extend", which renders the claim indefinite.  It is unclear which elements are being referred to by the term "that", whether "a second plurality of knit courses" or "the first plurality of stitches".  For examination purposes, the term "that" has been construed to be "the second plurality of knit courses".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarmiento (US 3,613,119 A) in view of Furuya (2020/0170326 A1).
Regarding claim 1, Sarmiento discloses a lower-body garment (a panty-type garment; figs. 3-4; abstract; col. 3, ll. 47-56; claim 1) comprising: 
a one-piece knit textile (a warp-knitted fabric 10; figs. 1-2; col. 3, ll. 47-56) forming a front torso portion (edges 14, 15 and seam 19 are in a seat portion of the garment, therefore a front torso portion is opposite to edges 14, 15 and seam 19; see annotated figs. 2, 4; col. 4, ll. 8-22, 37-44), a first back torso portion (at one side of seam 19; see fig. 2 and annotated fig. 4; col. 4, ll. 8-22, 37-44) with a first back seam edge (edges 14, 16 in combination forming a first back seam edge; figs. 1-2), a second back torso portion (at the other side of seam 19; see fig. 2 and annotated fig. 3; col. 4, ll. 8-22, 37-44) with a second back seam edge (edges 15, 17 in combination forming a second back seam edge; figs. 1-2), and a crotch gusset (integral with the front torso portion; see annotated figs. 2, 4; col. 4, ll. 8-33), wherein the crotch gusset includes a first gusset back edge and a second gusset back edge (cut 20 forming two cut edges, including a first gusset back edge and a second gusset back edge; see fig. 4 and annotated fig. 2; col. 4, ll. 8-33); and 
a seam (seams 19, 23 in combination; fig. 4; col. 4, ll. 8-33) that affixes together: 
an upper part of the first back seam edge and an upper part of the second back seam edge (edge 14 and edge 15 are sewn together forming seam 19; figs. 2, 4; col. 4, ll. 8-12);
a lower part of the first back seam edge and the first gusset back edge (edge 16 and the first gusset back edge 20 are sewn together forming a portion of seam 23; figs. 2, 4; col. 4, ll. 23-33); and 
a lower part of the second back seam edge and the second gusset back edge (edge 17 and the second gusset back edge 20 are sewn together forming the other portion of seam 23; figs. 2, 4; col. 4, ll. 23-33).
Sarmiento does not explicitly disclose wherein a course of the one-piece knit textile extends along the upper part of the first back seam edge, wherein the course of the one-piece knit textile extends along the lower part of the first back seam edge.   However, Furuya in an analogous art teaches a lower-body garment (pair of tights 10; fig. 1; para. 0048) formed from a weft-knitted fabric (fig. 1; para. 0048), wherein a weft direction of the fabric is a substantial vertical direction when in use (along the stretch line S; fig. 1; para. 0048).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the lower-body garment as disclosed by Sarmiento, with wherein the lower-body garment formed from a weft-knitted fabric as taught by Furuya, in order to provide a lower body garment made from another suitable knit textile that is easy to follow the movements of the lower body, such as bending and stretching, and comfortable to wear (Furuya; para. 0015).  By this combination, the modified lower-body garment would have wherein a course (the location of the course is illustrated in annotated Fig. 2 of Furuya) of the one-piece knit textile extends along the upper part of the first back seam edge (extends in a line matching the direction of seam 19; see annotated Fig. 2), and wherein the course of the one-piece knit textile extends along the lower part of the first back seam edge (when the garment is worn and the two leg openings are in downward positions, the course extends in a line matching the direction of edge 16 which is a component of seam 23; see annotated Fig. 2).
Regarding claim 2, Sarmiento and Furuya, in combination, disclose the lower-body garment of claim 1, and Sarmiento further discloses wherein the seam is continuous and forms an inverted Y-shape (leg band selvedges 13a, 13b each having a vertical length, and the seam extending from waist band selvedge 12 through leg band selvedges 13a, 13b therefore forming an inverted Y-shape; see figs. 2-4; col. 3, ll. 47-54).
Regarding claim 3, Sarmiento and Furuya, in combination, disclose the lower-body garment of claim 1, and Sarmiento further discloses wherein the one-piece knit textile forms a first leg opening edge and a second leg opening edge (leg band selvedges 13a, 13b; figs. 1, 3-4; col. 3, ll. 47-56).
Regarding claim 4, Sarmiento and Furuya, in combination, disclose the lower-body garment of claim 3, and Sarmiento further discloses wherein the one-piece knit textile further forms a waistband (a waist band at selvedge 12; figs. 1-3; col. 3, ll. 47-54), a first leg band at the first leg opening edge (a first leg band at selvedge 13a; figs. 1, 4; col. 3, ll. 47-56), and a second leg band at the second leg opening edge (a second leg band at selvedge 13b; figs. 1, 3-4; col. 3, ll. 47-56).
Regarding claim 5, Sarmiento and Furuya, in combination, disclose the lower-body garment of claim 4, and Sarmiento further discloses wherein the seam further affixes together a first waistband seam edge to a second waistband seam edge to form the waistband (edges 14, 15 each including a portion extending through waist band selvedge 12; see figs. 1-3; col. 3, ll. 72-75; col. 4, ll. 1-12).
Regarding claim 6, Sarmiento and Furuya, in combination, disclose the lower-body garment of claim 4.  In the modified lower-body garment, the one-piece knit textile (the weft knitted fabric) includes a plurality of knit courses (inherent feature) that extend from the waistband to each of the first leg band and the second leg band (Sarmiento; fig. 1 and col. 3, ll. 47-54).
Regarding claim 7, Sarmiento and Furuya, in combination, disclose the lower-body garment of claim 1.  In the modified lower-body garment, the first back torso portion comprises a first course of knit stitches (the location of the first course is illustrated in annotated Fig. 2 of Furuya); and the front torso portion comprises a second course of knit stitches (the location of the second course is illustrated in annotated Fig. 2 of Furuya), which is shorter than the first course of knit stitches (due to cutting off fabric section 22; see annotated fig. 2; col. 4, ll. 19-22).
Regarding claim 8, Sarmiento discloses a lower-body garment (a panty-type garment; figs. 3-4; abstract; col. 3, ll. 47-56; claim 1) formed from a one-piece knit textile (a warp-knitted fabric 10; figs. 1-2; col. 3, ll. 47-56), the lower-body garment comprising: 
a front torso portion (edges 14, 15 and seam 19 are in a seat portion of the garment, therefore a front torso portion is opposite to edges 14, 15 and seam 19; see annotated figs. 2, 4; col. 4, ll. 8-22, 37-44) and a back torso portion (edges 14, 15 are in a seat portion of the garment, therefore a back torso portion comprising first and second back torso portions is located at the side of edges 14, 15; see fig. 1 and annotated fig. 2; col. 4, ll. 8-22, 37-44) that together form a continuous waist opening edge (a waist band selvedge 12; figs. 1-3; col. 3, ll. 47-54), a first leg opening edge (a first leg band selvedge 13a; figs. 1, 4; col. 3, ll. 47-56), a second leg opening edge (a second leg band selvedge 13b; figs. 1, 3-4; col. 3, ll. 47-56), and a crotch gusset (integral with the front torso portion; see annotated figs. 2, 4; col. 4, ll. 8-33); and 
a seam (seams 19, 23 in combination; fig. 4; col. 4, ll. 8-33) having a first part (edge 14 and edge 15 are sewn together forming seam 19, i.e., a first part of the seam; figs. 2, 4; col. 4, ll. 8-12) that extends from the waist opening edge of the back torso portion to a junction point (see fig. 2 and annotated fig. 4; col. 4, ll. 8-12), a second part (edge 16 and the first gusset back edge 20 are sewn together forming a portion of seam 23, i.e., a second part of the seam; figs. 2, 4; col. 4, ll. 23-33) that extends from the junction point to the first leg opening edge (see fig. 2 and annotated fig. 4; col. 4, ll. 8-12), and a third part (edge 17 and the second gusset back edge 20 are sewn together forming the other portion of seam 23, i.e., a third part of the seam; figs. 2, 4; col. 4, ll. 23-33) that extends from the junction point to the second leg opening edge (see fig. 2 and annotated fig. 4; col. 4, ll. 8-12).
Sarmiento does not disclose wherein a course of the one-piece knit textile is aligned with the first part of the seam and the second part of the seam.  However, Furuya in an analogous art teaches a lower-body garment (pair of tights 10; fig. 1; para. 0048) formed from a weft-knitted fabric (fig. 1; para. 0048), wherein a weft direction of the fabric is a substantial vertical direction when in use (along the stretch line S; fig. 1; para. 0048).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the lower-body garment as disclosed by Sarmiento, with wherein the lower-body garment formed from a weft-knitted fabric as taught by Furuya, in order to provide a lower body garment made from another suitable knit textile that is easy to follow the movements of the lower body, such as bending and stretching, and comfortable to wear (Furuya; para. 0015).  By this combination, the modified lower-body garment would have wherein a course (the location of the course is illustrated in annotated Fig. 2 of Furuya) of the one-piece knit textile is aligned with the first part of the seam and the second part of the seam (when the garment is worn and the two leg openings are in downward positions, the course extends in a line substantially matching the direction of seam 19 and edge 16 that is a component of seam 23; see annotated Fig. 2).
Regarding claim 9, Sarmiento and Furuya, in combination, disclose the lower-body garment formed from the one-piece knit textile of claim 8, and Sarmiento further discloses wherein the seam is a stitched seam (by sewing; col. 4, ll. 8-33).
Regarding claim 11, Sarmiento and Furuya, in combination, disclose the lower-body garment formed from the one-piece knit textile of claim 8, and Sarmiento further discloses wherein the seam forms an inverted Y-shape (leg band selvedges 13a, 13b each having a vertical length, and the seam extending from waist band selvedge 12 through leg band selvedges 13a, 13b therefore forming an inverted Y-shape when the two leg openings are in spaced apart positions; see figs. 2-4; col. 3, ll. 47-54).
Regarding claim 13, Sarmiento and Furuya, in combination, disclose the lower-body garment formed from the one-piece knit textile of claim 8, and Sarmiento further discloses wherein, other than the seam having the first part, the second part, and the third part, the front torso portion and the back torso portion are seamless (the garment has the two seams 19, 23 only; see figs. 1, 4; col. 4, ll. 42-44).  
Regarding claim 14, Sarmiento and Furuya, in combination, disclose the lower-body garment formed from the one-piece knit textile of claim 8, and Sarmiento further discloses wherein the junction point is located at an intersection of the back torso portion and the crotch gusset (see annotated fig. 4).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarmiento (US 3,613,119 A) and Furuya (2020/0170326 A1) and further in view of Farmer (US 2016/0286879 A1).
Regarding claim 10, Sarmiento and Furuya, in combination, disclose the lower-body garment formed from the one-piece knit textile of claim 8, except for wherein the seam is a bonded seam.  However, Farmer teaches a lower-body garment (panty 34; figs. 10-11; para. 0083), wherein a seam is a bonded seam (a butt seam 5 is a bonded seam; figs. 14-15, 14A-15A; para. 0085).  Sarmiento and Farmer are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the seaming method as disclosed by Sarmiento, with wherein the seam is a bonded seam as taught by Farmer, in order to provide another suitable means for coupling two fabric edges thereby forming a seam with a neat and clean finish.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sarmiento (US 3,613,119 A) and Furuya (2020/0170326 A1) and further in view of Gresillon (US 4,059,973 A)
Regarding claim 12, Sarmiento and Furuya, in combination, disclose the lower-body garment formed from the one-piece knit textile of claim 8.  The modified one-piece knit textile comprises: a first plurality knit courses that extend from the waist opening edge to the first leg opening edge (a plurality of full-length courses extend from the waist opening edge to the first leg opening edge for supporting the structure of the panty portion; see annotated fig. 2).
The modified one-piece knit textile does not explicitly have wherein a second plurality of knit courses that are interspersed among a first plurality of stitches and that extend part way from the first leg opening edge to the waist opening edge.  However, one of ordinary skill of the garment art would recognize that adding interspersed partial-length courses to a knit element configured for covering a curved human body portion to improve the fit and wearing comfort has been known and used for a long time.  Further, Gresillon in an analogous art teaches a panty portion of a lower-body garment (a panty portion 5 of pants 3; fig. 12; col. 6, ll. 27-36) formed from a one-piece knit textile (fig. 12; col. 6, ll. 27-43), wherein the one-piece knit textile comprising a first plurality knit courses (full-length courses; fig. 12; col. 6, ll. 27-43) that extend from a waist opening edge to a first leg opening edge (for providing the structure of panty portion 5; fig. 12; col. 6, ll. 27-43); and a second plurality of knit courses (spaced partial courses; fig. 12; col. 6, ll. 33-36) that are interspersed among a first plurality of stitches and that extend part way from the first leg opening edge to a waist opening edge (the partial courses are spaced by full-length courses and extending partially between leg 1 and waist opening 7; fig. 12; col. 6, ll. 33-36).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the one-piece knit blank, by adding a second plurality of partial-length knit courses interspersed among the first plurality of stitches, wherein the second plurality of knit courses extend part way from the first leg opening edge to the waist opening edge, as taught by Gresillon, in order to provide a greater arcuate or axial length of fabric in the panty portion than a crotch portion thereby conforming to a human's anatomical feature and improving the fit and wearing comfort (Gresillon; col. 3, ll. 55-61).
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. Applicant's arguments have been considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection.  
The examiner further notes that Applicant did not respond to the Abstract objection as set forth in the previous Office Action mailed 06/03/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732